Citation Nr: 1147168	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  07-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin rash.  

2.  Entitlement to service connection for nerve damage due to a head injury.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to March 1994.  He served in the Southwest Asia theatre of operations during the Persian Gulf War and his DD Form 214, Certificate of Release or Discharge from Active Duty, reflects decorations and awards include the National Defense Service Medal, a Meritorious Unit Commendation, a Navy Efficiency Battle "E" Award, a Sea Service Deployment Ribbon, and a Southwest Asia Service Medal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2005 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  In February 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

A hearing was held at the RO before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is associated with the claims file.  

In correspondence received in July 2007, the Veteran indicated that he was no longer able to work due to his service-connected disabilities, raising a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue is referred to the AOJ.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of entitlement to service connection for a skin rash being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  There is probative medical evidence tending to establish the Veteran has PTSD as a result of in-service stressful experiences.  

2.  There is competent and probative evidence of trigeminal nerve damage related to an in-service head injury.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).  

2.  Trigeminal nerve damage was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD and trigeminal nerve damage, which represents a complete grant of the benefits sought on appeal as to these issues.  As such, discussion of VA's duty to notify and assist is not necessary.

I.  PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he has PTSD as a result of service.  The Board notes that the March 2008 rating decision reflects the claim was denied on the basis that although diagnosed as having PTSD, his in-service stressor had not been corroborated, while the August 2011 supplemental statement of the case reflects the claim was denied for lack of a diagnosis.  Further, the March 2008 rating decision cites the regulatory standard of "clear diagnosis" in effect prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) (1996).  The Veteran filed his claim in 2007.  The current regulation requires that a diagnosis of PTSD conform to the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV).  In addition, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

The service personnel records show service aboard the USS FIFE (DD-991) and the Veteran has reported stressful experiences during service in the Persian Gulf, to include in association with combat exposure.  The Board notes that in addition to the decorations and awards noted above, his DD Form 214 also reflects his military occupational specialty (MOS) is consistent with electronic warfare technician.  

Further, in addition to a June 2005 VA record noting a psychiatric history dating back to 1992 during service in Japan, a July 2005 VA treatment record reflects stressors during service in a combat zone in the Persian Gulf to include missiles flying overhead and avoiding mines, with residual symptoms such as nightmares, hypervigilance and difficulty being around others, and a provisional diagnosis of PTSD was entered.  In an April 2007 letter, the same VA physician reported that it is more likely than not that the Veteran's PTSD is due to the combat trauma he witnessed during service in the Persian Gulf.  

The Board notes that while the August 2010 VA C&P examiner opined that the strong psychotic component associated with the Veteran's symptoms made it difficult to "tease out" if any underlying PTSD was present, noting the symptoms could be viewed as paranoia rather than trouble establishing relationships, the equivocal nature of the opinion diminishes its probative value.  Further diminishing the probative value of the opinion is the examiner's characterization of and/or reliance on an August 2007 psychological evaluation report in association with Social Security Administration (SSA) disability benefits noted to show an Axis I diagnosis of psychotic disorder, not otherwise specified.  The Board's review of the August 2007 report reflects the Axis I diagnosis entered is, "R/O Psychotic Disorder, NOS".  Moreover, and while the August 2010 examiner noted that the VA physician who attributed PTSD to in-service stressors in April 2007 had been treating the Veteran for PTSD for the previous 6 years, the examiner did not address the diagnosis of chronic PTSD entered by multiple examiners, and as reflected in a September 2007 SSA psychiatric review report.  Regardless, the Board finds service connection for PTSD is warranted in this case.  

In so finding, the Board has accorded more probative value to the VA physician who diagnosed PTSD based on stressors related to the Veteran's fear associated with exposure to hostile forces during service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board has considered that the August 2010 VA examination was conducted in concert with a review of the Veteran's entire claims file.  Insofar as the Veteran's testimony and statements have been consistent with evidence of record, however, together with the finding in the August 2007 private evaluation in association with SSA benefits to the effect that the Veteran is reliable, the Board finds the Veteran to be credible.  The Board notes that histories taken from the Veteran during examinations and evaluations are sufficient to overcome the lack of review of his claims file during such examinations and evaluations.  

In this case, the Board finds that the competent evidence shows the Veteran's claimed stressors are related to his fear associated with exposure to hostile forces during service in the Southwest Asia Theater of operations during the Persian Gulf War and there is medical evidence showing that he has been diagnosed as having PTSD due to these experiences and the claimed stressor(s) is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  

II.  Nerve Damage due to a Head Injury

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran asserts entitlement to service connection for neurologic symptoms in the forehead in association with an in-service head injury.  Having reviewed the evidence, a finding in favor of service connection is warranted.  

Service connection has been established for headaches and a forehead scar associated with the head injury he sustained as a result of having been hit in the forehead with a glass bottle during service in June 1991.  The service treatment records reflect that the forehead injury required 9 stitches, and, status post suture removal, a questionable foreign body versus thick scar tissue was noted at the medial aspect of the forehead scar in association with the Veteran's complaints of paresthesias in that area.  In addition, records dated in December 1991 note a posttraumatic neuroma on the right forehead and reflect the Veteran was informed that the symptoms of sensory loss may become more severe if the nodule was removed, and the surgical consultation record notes a foreign body (glass) in the forehead for which plastic excision was recommended.  

The Veteran testified that in addition to the retained fragment in his forehead, a nerve was "stitched" when the wound was sutured, Transcript at 11 (2009), and a May 2007 VA doctor reported that a mobile foreign body in the right temple (5 x 10 mm) was suspected to be a glass shard.  In addition, and while the May 2007 examiner opined that although chronic, it was not disabling, the examiner noted having seen the Veteran only once and suggested that an opinion from a physician who had treated the Veteran on a more continuous basis would be of benefit.  In this regard, the August 2010 VA C&P examination report notes the Veteran had been treated by a VA doctor, Dr. W., for the previous six years and in January 2007, Dr. W. diagnosed trigeminal nerve damage along with service-connected headaches.  In addition, while the August 2010 VA C&P examiner noted no neurological impairment at the site of the forehead injury, the Veteran is competent to report symptoms, to include pain and numbness since service and his credible testimony in that regard is not inconsistent with evidence, to include the contemporaneous service treatment records and post service evidence.  

In this case, there is a documented in-service injury to the forehead, service connection for residual headaches and a scar has been established, there is a medical diagnosis of trigeminal nerve damage and the Veteran has provided competent and credible testimony to the effect that he has had the same symptoms continuously since the in-service head injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for trigeminal nerve damage due to in-service injury is warranted.  


ORDER

Service connection for PTSD is granted.  

Service connection for trigeminal nerve damage is granted.  


REMAND

The Veteran asserts entitlement tot service connection for a skin rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  In February 2010, the issue was remanded for the RO to conduct a VA C&P examination to determine the nature and etiology of the Veteran's skin disorder, and following the July 2010 examination, the AOJ established service connection for furunculosis in an August 2011 rating determination.  The July 2010 VA examination report, however, notes not only furunculosis but also treatment for chronic skin infections, to include folliculitis and dermatitis, and a nexus opinion in regard to skin disorders, other than furunculosis was not provided.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.  

The Board notes that in addition, to the skin disorders noted above, VA treatment records note a fine scaly rash on the right forearm attributable to contact dermatitis in April 2005, several clusters of red irritated raised areas on the right arm were noted in June 2005, and a June 2010 VA record reflects a diagnosis of hydradenitis.  In addition, a June 2011 record notes a biopsy consistent with subacute spongiotic dermatitis, and it was noted to appear that he had mostly post-inflammatory hyperpigmentation (PIH) and lichenification with a prurigo nodularis (PN)-like appearance on the right arm.  A few follicular based papules were noted to suggest folliculitis and staph was suspected.  A July 2011 notes that the Veteran's skin disorder seemed to be infectious with possible prurigo.  

The Board notes that the Veteran asserts entitlement to service connection for a skin rash to include on a presumptive basis as a result of environmental contaminants and radiation exposure in association with his MOS during service, as noted in the April 2007 VA Form 9.  The Board further notes that service personnel records show that his MOS was electronic warfare technician, duties are noted to include roving security patrol on nuclear weapons capable ships, and because he served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established on a presumptive basis under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board further notes that 38 C.F.R. § 3.311 sets forth the procedure for adjudicating claims based on exposure to ionizing radiation.  The Veteran should be provided with complete notice under the Veterans Claims Assistance Act (VCAA) of the information and evidence needed to substantiate the claim for a skin disorder, to include as due to exposure to radiation.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since July 2011.  

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his skin disorders during and/or since service.  

3.  The AMC/RO should provide the Veteran with notice advising him of the information and evidence necessary to substantiate his claim for service connection for a skin disorder, to include as due to ionizing radiation exposure, and ensure compliance with 38 C.F.R. § 3.311, as appropriate.  

4.  After associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded an appropriate VA examination to identify all currently-shown skin disorders other than the service-connected furunculosis.  The claims folder must be made available to the examiner for review in conjunction with the examination and all tests and studies deemed helpful by the examiner should be conducted.  The examiner is requested to render an opinion as to whether any identified skin disorder (other than service-connected furunculosis) is related to the Veteran's active service, to include any radiation exposure and/or whether the Veteran's symptoms cannot be attributed to a known clinical diagnosis.  In offering each of these impressions, the examiner must acknowledge and discuss the Veteran's lay report of the onset of the skin disorders.  

A complete rationale for all conclusions reached should be set forth in the report.  

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


